Name: 2008/381/EC: Council Decision of 14 May 2008 establishing a European Migration Network
 Type: Decision
 Subject Matter: migration;  EU finance;  information and information processing;  EU institutions and European civil service
 Date Published: 2008-05-21

 21.5.2008 EN Official Journal of the European Union L 131/7 COUNCIL DECISION of 14 May 2008 establishing a European Migration Network (2008/381/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 66 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) In 2003 the Commission set up a three-year preparatory action for the establishment of a European Migration Network (EMN), with a view to providing the Community and its Member States with objective, reliable and up-to-date migration data. (2) The European Council, at its meeting in Thessaloniki in June 2003, taking into account the importance of monitoring and analysing the multidimensional migration phenomenon, welcomed in its Conclusions the establishment of the EMN and stated that it would examine the possibility of setting up a permanent structure in the future. (3) On 4 November 2004, the European Council endorsed a multiannual programme for strengthening the area of freedom, security and justice, known as the Hague Programme, which calls for the development of the second phase of a common policy in the field of asylum, migration, visas and borders, starting on 1 May 2004, based, inter alia, on closer practical cooperation between Member States and an improved exchange of information. The Hague Programme recognises that The ongoing development of European asylum and migration policy should be based on a common analysis of migratory phenomena in all their aspects. Reinforcing the collection, provision, exchange and efficient use of up-to-date information and data on all relevant migratory developments is of key importance. (4) In order to consult relevant stakeholders about the future of the EMN, the Commission adopted on 28 November 2005 a Green Paper on the future of the European Migration Network which, in addition to an assessment of the functioning of the EMN during the first years of the preparatory period, also dealt with issues such as the mandate and future structure of the EMN. (5) The public consultation demonstrated that most stakeholders are in favour of continuing and strengthening the activities of the EMN and maintaining the initial objective of the EMN, that is, to provide up-to-date, objective, reliable and comparable information on migration and asylum issues. It also appeared that most stakeholders wished to maintain the EMN attached to the Commission. (6) The EMN should avoid duplicating the work of existing Community instruments or structures whose purpose is to collect and exchange information in the areas of migration and asylum and should provide an added value in comparison with them, in particular through the broad scope of its tasks, a strong focus on analysis, links with the academic community and the public availability of its outputs. (7) Among other existing instruments and structures, Regulation (EC) No 862/2007 of the European Parliament and of the Council of 11 July 2007 on Community statistics on migration and international protection (2) constitutes an important reference framework for the functioning of the European Migration Network. Attention should also be paid to the valuable work carried out by the Centre for Information, Discussion and Exchange on the Crossing of Frontiers and Immigration (Cirefi) and to the provisions of Council Decision 2005/267/EC of 16 March 2005 establishing a secure web-based Information and Coordination Network for Member States Migration Management Services (3). (8) To achieve its objectives, the EMN should be supported by a National Contact Point in each Member State. The activities of the National Contact Points should be coordinated at Community level by the Commission, assisted by a service provider with sufficient expertise to organise the routine work of the EMN, including its information exchange system. (9) To ensure that the National Contact Points have the necessary expertise to deal with the multifaceted aspects of migration and asylum issues, they should be composed of at least three experts who, individually or jointly, have competences in policymaking, law, research and statistics. These experts could come from the Member States administrations or from any other organisation. Each National Contact Point should also collectively have adequate expertise in information technology, in setting up collaboration schemes and networking with other national organisations and entities, and in collaborating in a multilingual environment at European level. (10) Each National Contact Point should establish a national migration network, composed of organisations and individuals active in the area of migration and asylum, and including, for example, universities, research organisations and researchers, governmental and non-governmental organisations and international organisations, in order to enable all relevant stakeholders to be heard. (11) A Steering Board should provide political guidance to the EMN, including contributing to the preparation of and approving the EMN's annual programme of activities. (12) In order to ensure the widest possible dissemination of the information produced by the EMN in the form of studies and reports, such information should be available through the most advanced technological means, including a dedicated website. (13) When necessary for the achievement of its objectives, the EMN should be able to establish cooperative relationships with other entities active in the area of migration and asylum. When establishing such relationships, particular attention should be paid to ensuring a good degree of cooperation with entities in Denmark, Iceland, Norway, Switzerland, in the countries candidates for accession, in the countries covered by the European Neighbourhood Policy and in Russia. (14) The EMN should be co-financed through grants from the Commission, in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002; the Financial Regulation applicable to the general budget of the European Communities (4). (15) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (5) and Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (6) should be taken into account in the context of the information exchange system of the EMN. (16) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (17) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (18) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope 1. A European Migration Network (EMN) is hereby established. 2. The objective of the EMN shall be to meet the information needs of Community institutions and of Member States authorities and institutions on migration and asylum, by providing up-to-date, objective, reliable and comparable information on migration and asylum, with a view to supporting policymaking in the European Union in these areas. 3. The EMN shall also serve to provide the general public with information on these subjects. Article 2 Tasks 1. To achieve the objective referred to in Article 1, the EMN shall: (a) collect and exchange up-to-date and reliable data and information from a wide range of sources; (b) undertake analysis of the data and information referred to in point (a) and provide it in a readily accessible format; (c) in collaboration with other relevant EU bodies, contribute to the development of indicators and criteria that will improve the consistency of information and help in the development of Community activities related to migratory statistics; (d) produce and publish periodic reports on the migration and asylum situation in the Community and the Member States; (e) create and maintain an Internet-based information exchange system which provides access to relevant documents and publications in the area of migration and asylum; (f) raise awareness of the EMN, by providing access to the information it gathers and disseminating the output of the EMN, unless this information is of a confidential nature; (g) coordinate information and cooperate with other relevant European and international bodies. 2. The EMN shall ensure that its activities are consistent and coordinated with the relevant Community instruments and structures in the area of migration and asylum. Article 3 Composition The EMN shall be composed of:  National Contact Points designated by the Member States,  the Commission. Article 4 Steering Board 1. The EMN shall be guided by a Steering Board composed of one representative from each Member State and one representative of the Commission, assisted by two scientific experts. 2. The representative of the Commission shall act as Chair of the Steering Board. 3. Each member of the Steering Board shall have one vote, including the Chair. Decisions shall be taken by a two-thirds majority of the votes cast. 4. A representative of the European Parliament may participate as an observer at the meetings of the Steering Board. 5. The Steering Board shall in particular: (a) contribute to the preparation of and approve the EMN's annual programme of activities, including an indicative amount of the minimum and maximum budget for each National Contact Point, which ensures that the basic costs arising from the proper functioning of the Network, in accordance with Article 5, are covered, on the basis of a draft from the Chair; (b) review progress made by the EMN, making recommendations for necessary actions when required; (c) provide a succinct status report to the European Parliament, the Council, the Commission, the Economic and Social Committee and the Committee of the Regions concerning the ongoing activities of the EMN and the key findings of its studies, at least once a year; (d) identify the most appropriate strategic cooperative relationships with other entities competent in the area of migration and asylum and approve, when necessary, the administrative arrangements for such cooperation, as referred to in Article 10; (e) advise the National Contact Points on how to improve their operations, and help them to take the necessary actions, when identified persistent shortcomings in the work of a National Contact Point may have negative consequences on the work of the EMN. 6. The Steering Board shall adopt its own rules of procedure and it shall meet, as convened by its Chair, at least twice a year. Article 5 National Contact Points 1. Each Member State shall designate one entity which shall act as its National Contact Point. In order to facilitate the work of the EMN and to ensure the achievement of its objectives, Member States shall take into account, when necessary, the need for a coordination between their representative in the Steering Board and their National Contact Point. 2. The National Contact Point shall be composed of at least three experts. One of these experts, who shall act as the national coordinator, shall be an official or employee of the entity so designated. The remaining experts may come from either the same entity, or from other national and international public or private organisations based in the Member State. 3. The experts of each National Contact Point shall collectively have expertise in the area of asylum and migration, covering aspects of policymaking, law, research and statistics. 4. Member States shall inform the Commission, no later than three months after the entry into force of this Decision, which experts comprise their National Contact Point, specifying how the latter respond to the requirements set out in paragraph 3. 5. The National Contact Points shall carry out the tasks of the EMN at national level and in particular: (a) provide national reports, including the reports referred to in Article 9; (b) contribute with national information to the information exchange system referred to in Article 8; (c) develop a capacity to issue ad-hoc requests and to respond quickly to such requests from other National Contact Points; (d) establish a national migration network, composed of a wide-range of organisations and individuals active in the area of migration and asylum and representing relevant stakeholders. Members of the national migration network may be requested to contribute to the activities of the EMN, in particular with regard to Articles 8 and 9. 6. The experts of each National Contact Point shall meet regularly to discuss its work, including, as appropriate, with members of the respective national migration networks referred to in paragraph 5(d), and to exchange information about ongoing and future activities. Article 6 Coordination 1. The Commission shall coordinate the work of the EMN, also in accordance with Article 2(2), and shall ensure that it appropriately reflects the political priorities of the Community in the area of migration and asylum. 2. For the organisation of the work of the EMN, the Commission shall be assisted by a service provider selected on the basis of a procurement procedure. This service provider shall fulfil the requirements established in Article 5(3), and any other relevant requirements defined by the Commission. 3. Under the supervision of the Commission the service provider shall, inter alia: (a) organise the day-to-day operation of the EMN; (b) establish and manage the information exchange system referred to in Article 8; (c) coordinate the input from the National Contact Points; (d) prepare the meetings referred to in Article 7; (e) prepare the compilations and syntheses of the reports and studies referred to in Article 9. 4. After consultation of the National Contact Points and approval by the Steering Board, the Commission shall, within the limits of the general objective and tasks defined in Articles 1 and 2, adopt the EMN's annual programme of activities. The programme shall specify the objectives and thematic priorities. The Commission shall monitor the execution of the annual programme of activities and regularly report on its execution and the development of the EMN to the Steering Board. 5. Following the advice provided by the Steering Board referred to in Article 4(5)(e), the Commission shall take the necessary actions on the basis of the grant agreements referred to in paragraph 6 of this Article. 6. The Commission shall, on the basis of the EMN's annual programme of activities, determine the indicative amounts available for grants and contracts in the framework of a financing decision pursuant to Article 75 of Regulation (EC, Euratom) No 1605/2002. 7. The Commission shall award operating grants to the National Contact Points which fulfil the requirements laid down in Article 5(2) and (3) on the basis of the individual grant applications submitted by the National Contact Points. The maximum Community co-financing is set at 80 % of the total eligible cost. 8. The grants shall, in accordance with Article 113(2) of Regulation (EC, Euratom) No 1605/2002, not be subject on renewal to the principle of gradual decrease. Article 7 Meetings 1. The EMN shall normally meet at least five times a year. 2. Each National Contact Point shall be represented at meetings of the EMN by at least one of its experts. No more than three experts from each National Contact Point shall attend the meetings. 3. The meetings of the EMN shall be convened and chaired by a representative of the Commission. 4. The purpose of the periodic meetings of the EMN shall be to: (a) enable the National Contact Points to exchange knowledge and experience, in particular as regards the operation of the EMN; (b) review progress in the work of the EMN, and in particular on the preparation of the reports and studies referred to in Article 9; (c) exchange information and views, in particular on the structure, organisation, content of and access to the available information mentioned in Article 8; (d) provide a platform for discussion of practical and legal problems encountered by the Member States in the area of migration and asylum, in particular discussion of the ad-hoc requests referred to in Article 5(5)(c); (e) consult with the National Contact Points in the development of the EMN's annual programme of activities referred to in Article 6(4). 5. Experts and entities which are not members of the EMN may be invited to its meetings if their presence is considered desirable. Joint meetings with other networks or organisations may also be organised. 6. The activities referred to in paragraph 5, if not planned in the EMN's annual programme of activities, shall be communicated in due time to the National Contact Points. Article 8 Information exchange system 1. An Internet-based information exchange system, accessible through a dedicated website, shall be established in accordance with this Article. 2. The content of the information exchange system shall normally be public. Without prejudice to Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (7), access to confidential information shall be restricted to EMN members only. 3. The information exchange system shall comprise at least the following elements: (a) access to Community and national legislation, case law and policy developments in the areas of migration and asylum; (b) a functionality for ad-hoc requests, as referred to in Article 5(5)(c); (c) a migration and asylum glossary and thesaurus; (d) direct access to all EMN's publications, including the reports and studies mentioned in Article 9, as well as a regular newsletter; (e) a directory of researchers and research institutions in the area of migration and asylum. 4. For the purposes of access to the information mentioned in paragraph 3, the EMN may, when necessary, add links to other sites where the original information is to be found. 5. The dedicated website shall facilitate access to comparable public information initiatives in related matters and to sites containing information relating to the migration and asylum situation of the Member States and of third countries. Article 9 Reports and studies 1. Each National Contact Point shall provide every year a report describing the migration and asylum situation in the Member State, which shall include policy developments and statistical data. 2. The annual programme of activities shall include the preparation by each National Contact Point of other studies, following common specifications, covering specific migration and asylum-related issues necessary for the support of policymaking. Article 10 Cooperation with other entities 1. The EMN shall cooperate with entities in the Member States or in third countries, including EU agencies and international organisations, competent in the field of migration and asylum. 2. The administrative arrangements for the cooperation referred to in paragraph 1, which may include when necessary the conclusion by the Commission of agreements on behalf of the Community, shall be subject to the approval of the Steering Board. Article 11 Budgetary resources The budgetary resources allocated to the actions provided for in this Decision shall be entered in the annual appropriations of the general budget of the European Union. The available annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 12 Implementation of the budget The Commission shall implement the Community financial support in accordance with Regulation (EC, Euratom) No 1605/2002. Article 13 Review No later than three years after the entry into force of this Decision, and every three years thereafter, the Commission shall present to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions, a report, based on an external and independent evaluation, on the development of the EMN. The report shall be accompanied, if necessary, by proposals for amendments. Article 14 Publication and date of application This Decision shall apply from the date of its publication in the Official Journal of the European Union. Article 15 Addressees This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community. Done at Brussels, 14 May 2008. For the Council The President A. BAJUK (1) Opinion of 10 April 2008, not yet published in the Official Journal. (2) OJ L 199, 31.7.2007, p. 23. (3) OJ L 83, 1.4.2005, p. 48. (4) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). (5) OJ L 281, 23.11.1995, p. 31. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (6) OJ L 8, 12.1.2001, p. 1. (7) OJ L 145, 31.5.2001, p. 43.